Citation Nr: 0126207	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  00-10 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for cyclitis of the 
right eye, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for depression, claimed 
as secondary to pain from sinusitis.


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, 
Missouri, and North Little Rock, Arkansas, which denied the 
claims on appeal.  During the pendency of this appeal, the 
veteran moved from Missouri to Arkansas, and jurisdiction 
over his case was transferred to the North Little Rock RO. 

A videoconference hearing was held before the undersigned 
Board Member sitting in Washington, D.C., with the veteran in 
North Little Rock, Arkansas, in June 2001.  A transcript of 
the hearing testimony has been associated with the claims 
file. 

As a procedural matter, the Board notes that the St. Louis RO 
denied the veteran's claims for entitlement to an increased 
rating for a right eye disability and for entitlement to 
service connection for a sinus disorder by a rating decision 
dated in January 1999.  By correspondence dated in September 
1999, the veteran indicated his disagreement.  This document 
constitutes a notice of disagreement (NOD) and initiates 
appellate review.  38 C.F.R. §§ 20.200, 20.201.  The veteran 
presented testimony as to these issues at a hearing before 
the North Little Rock RO in December 1999.  However, the RO 
has not yet issued a statement of the case (SOC) which 
addresses these two issues.  The United States Court of 
Appeals for Veterans Claims (Court) has held that where a 
claimant has filed a NOD and the RO has not issued a SOC, the 
issue must be remanded to the RO for a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Hence, the 
evaluation of the veteran's right eye disability will be the 
subject of a remand at the end of this decision.  However, 
given the Board's allowance of the issue of entitlement to 
service connection for sinusitis, the veteran will not be 
prejudiced by the RO's failure to issue a SOC regarding this 
issue.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's sinusitis claim.

2.  Service medical records reflect treatment for sinusitis.

3.  Post-service medical records reflect long-standing 
treatment for sinusitis.

4.  The veteran and his mother have presented credible and 
competent testimony regarding continuity of the veteran's 
sinus symptoms since his release from military service.

5.  The veteran's current sinusitis cannot reasonably be 
dissociated from the sinusitis which he experienced during 
his military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
sinusitis was incurred in military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2001).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2001).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background:  Service medical records reveal that the 
veteran had his maxillary sinuses drained for sinusitis in 
April 1977 and developed a secondary uveitis with diminished 
vision.  As a result of the complication, he was Medical 
Airvaced to the United States from Germany and underwent an 
expeditious discharge.  

Post-service medical records show treatment for uveitis 
associated with sinusitis shortly after separation and he was 
treated with systemic steroids.  Thereafter, treatment 
records dated in the 1990s reflect that the veteran reported 
sinus surgery in service and a 20 year history of problems 
with his sinuses.  After a physical examination, the 
diagnosis was chronic rhinosinusitis.  Additional treatment 
records show a diagnosis of refractory sinusitis.

At a personal hearing in December 1999, the veteran testified 
that he had received VA treatment for sinuses and associated 
headaches since discharge from service.  He related that he 
was on medication and used a humidifier at night to help him 
sleep.  In a January 2000 VA examination, the veteran 
reported a 12 year history of headaches.  The examiner noted 
that the veteran complained of headaches and sinusitis in 
service.  The examiner noted an "abundance" of evidence in 
the medical records for recurrent maxillary sinusitis.  After 
a physical examination, the clinical impressions included 
chronic sinusitis; however, the examiner opined that the 
veteran's current complaints of headaches were a separate 
entity and not due to sinusitis.  In a February 2000 VA 
examination, the examiner noted the veteran's long-standing 
complaints of sinusitis but remarked that he could not say 
whether it was a progression of the veteran's in-service 
complaints.  The clinical impression was chronic sinusitis 
and he recommended additional therapies.

Finally, at the hearing before the Board in June 2001, the 
veteran testified that he began having problems with his 
sinuses in service.  He underwent a procedure to drain his 
sinuses and developed complications with his vision 
(parenthetically, the Board notes that the veteran is service 
connected for his vision disability).  He reported on-going 
problems with his sinuses since service separation, including 
nosebleeds, headaches, and dizziness.  He asserted that he 
had received continuous treatment for sinus problems since 
service separation.  His mother testified that the veteran 
had experienced bad sinus problems since service separation.  

Legal Analysis:  The Board finds, based on the evidence of 
record, that the evidence is in relative equipoise as to 
whether the veteran's sinusitis was incurred while he was on 
active duty service.  There is uncontroverted evidence of 
treatment for sinusitis in service, including the necessity 
for a surgical procedure which resulted in complications 
associated with the veteran's vision.  Moreover, there is 
clear current treatment for chronic sinusitis, characterized 
as a long-standing problem.  In addition, while the February 
2000 VA examination report was unable to establish a 
connection with military service, there is no indication that 
any disability pre-existed active duty.  Based on the above, 
the Board finds that the evidence is, at a minimum, in 
relative equipoise as to whether the veteran's chronic 
sinusitis was incurred while on active duty.  Consequently, 
reasonable doubt should be resolved in favor of the veteran 
and service connection for chronic sinusitis is, accordingly, 
granted. 


ORDER

The claim for entitlement to service connection for sinusitis 
is granted.


REMAND

Notwithstanding the Board's decision to proceed on the merits 
of the veteran's claim for entitlement to service connection 
for sinusitis, the Board finds that it cannot proceed on the 
issues of entitlement to an increased rating for a right eye 
disability nor for service connection for depression 
secondary to pain from sinusitis at this time, and a Remand 
is in order.

Specifically, on November 9, 2000, while the appeal was 
pending, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), which, among other things, eliminated the 
concept of a well-grounded claim, redefined the obligations 
of the VA with respect to notification and the duty to 
assist, and superseded the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In part, due to 
this change in the law, a remand is required in this case for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  

Entitlement to an Increased Rating for a Right Eye 
Disability:  The Board notes that the RO denied the veteran's 
claim for an increased rating by rating decision dated in 
January 1999.  Thereafter, the veteran indicated his 
disagreement with the decision by correspondence dated in 
September 1999.  In such cases, there is authority that the 
appellate process has commenced with the filing of a notice 
of disagreement and that the veteran is entitled to a 
statement of the case on the issue.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  Accordingly, this issue will be 
remanded to the RO.

Entitlement to Service Connection for Depression on a 
Secondary Basis:  Next, the Board finds that further medical 
development is needed with respect to the veteran's secondary 
claim.  Specifically, the veteran maintains that he is 
entitled to service connection for depression due to a sinus 
disorder.  The Board notes that service connection is 
warranted for a disability which is aggravated by, 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2001).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen  v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  As the Board has now granted 
entitlement to service connection for a sinus disorder, a 
remanded is needed for consideration of the veteran's 
depression on a secondary basis.  

Of note, there is no medical opinion in the record whether 
there is causal relationship between the veteran's currently-
diagnosed chronic sinusitis disorder and a neuropsychiatric 
disorder, claimed as depression.  Therefore, the Board finds 
that an examination to address the nature and etiology of the 
veteran's psychiatric disorder is needed at this time.  
Accordingly, in view of the veteran's assertions, evidence of 
a current chronic sinusitis disorder, and the posture of the 
case at this time, the Board finds that additional 
development in this area is indicated.

Moreover, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
Finally, in order to make certain that all records are on 
file, and while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should request that the veteran 
identify all medical care providers who 
have treated him for his right eye 
disability, sinusitis, and a psychiatric 
disorder.  After securing any necessary 
release, the RO should make all reasonable 
efforts to obtain records from the sources 
identified by the veteran which are not 
already on file.

2.  The RO must review the claims file, to 
include the veteran's testimony of June 
2001, and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  The veteran should be scheduled for 
an examination by an appropriate 
specialist to evaluate his psychiatric 
disorder.  Specifically, the examiner is 
asked to address the following questions:

? What is the nature of the veteran's 
psychiatric disorder?

? Is it as likely as not that the 
veteran's psychiatric disorder, if 
shown, was incurred in or aggravated 
by military service?

? In the alternative, is it as likely 
as not that the veteran's 
psychiatric disorder, if shown, was 
caused by his service-connected 
chronic sinusitis?

? If the veteran has a psychiatric 
disorder which was not incurred in 
service or caused by his service-
connected sinusitis, does the 
sinusitis aggravate the psychiatric 
disorder, and, if so, what level of 
disability is attributable to such 
aggravation?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiner. 

4.  The RO should then readjudicate the 
issues on appeal.  In the event the 
benefits sought are not granted, the 
veteran should be provided with a 
supplemental statement of the case 
(SSOC), which must contain notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal, 
including the secondary service-
connection regulations.  If the issue of 
entitlement to an increased rating for a 
right eye disability, diagnosed as 
cyclitis, is not resolved to the 
veteran's satisfaction, the RO should 
include this issue in the SSOC or issue 
the veteran a separate SOC concerning 
this matter.  That document should set 
forth the reasons and bases for the 
action undertaken, as well as information 
concerning the requirements and time 
limits for perfecting an appeal as to 
this issue.  An appropriate time should 
be allowed for a response.

Thereafter, and as appropriate, the case should be returned 
to the Board for further appellate consideration.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 


